Citation Nr: 1810067	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-29 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to include secondary to service-connected diabetes mellitus type 2 and/or as due to herbicide exposure and/or as secondary to service-connected conditions.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to service-connected conditions.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to November 1969, to include service in Vietnam.  He has been awarded the Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO, inter alia, granted service connection for diabetes mellitus type 2, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy and erectile dysfunction and assigned an initial rating for each disability.  This rating decision also denied the claim for an increased rating for residuals of a bullet wound to the left leg with status post resection of the saphenous nerve as well as claims for service connection for migraines, a breathing related sleep disorder, GERD, an eye disorder, urinary incontinence, a kidney condition, a circulatory condition and hypertension.  In September 2010, the Veteran filed notices of disagreement (NODs).  A statement of the case (SOC) was issued in September 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2013.

In addition, the Veteran appeals from a May 2011 rating decision in which the RO, inter alia, denied his claim for a TDIU.  In September 2011, the Veteran filed a NOD.  An SOC was issued in September 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2013.

In April 2015, the Veteran testified during a Board hearing (Travel Board) before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. The Board notes that the Veteran elected to limit his hearing testimony to the issue of entitlement to a TDIU only.

In January 2016, the Board denied higher initial ratings for diabetes mellitus and erectile dysfunction.  The Board granted higher initial ratings for bilateral upper extremity peripheral neuropathy and residuals of a bullet wound to the left leg with status-post resection of the saphenous nerve.  The Board also denied service connection for a disability manifested as urinary incontinence, a kidney disorder and a circulatory disorder.  Finally, the Board remanded the claims for service connection for migraine headaches, an acquired psychiatric disorder, gastroesophageal reflux disorder (GERD), an eye disorder, hypertension and a TDIU to the agency of original jurisdiction (AOJ).

In a February 2017 rating decision, service connection for migraines and GERD was granted; and, in March 2017 rating decision, service connection for unspecified anxiety disorder was granted.  These actions resolved these service connection claims, and the Veteran has not appealed any assigned rating or effective date.  

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, the claims on appeal are, again, being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claim for service connection for hypertension was remanded, inter alia, to afford the Veteran a VA examination.  The examiner was to opine as to whether it is at least as likely as not that hypertension (a) had its onset during service; (b) manifested to a compensable degree within the first post-service year; or (c) was otherwise medically related to service, to include presumed herbicide exposure therein.  If no relationship to service was found, the examiner was also to opine as to whether it was at least as likely as not that hypertension was caused or aggravated beyond the natural progression by service-connected diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, residuals of a bullet wound to the left leg with status-post resection saphenous nerve, left leg scar, and/or erectile dysfunction.

As regards the claim for service connection for hypertension, the Veteran was afforded a VA examination in January 2017, where the diagnosis of hypertension was confirmed.  The examiner opined that it was less likely as not that hypertension was caused by military service as there was no evidence of hypertension in the service treatment records.  Further, he stated that there was no evidence of hypertension within a year of service, and opined that it was less likely as not that hypertension was aggravated by a service-connected disability because there was no evidence of nephropathy on VA examination.  Then, in a March 2017 addendum, the examiner opined that it was less likely as not that hypertension was caused by or the result of military service as there was no evidence of hypertension in the service treatment records, and further opined that it was less likely as not that hypertension was aggravated by a service-connected disability as there was no evidence of diabetic nephropathy on the examination.  Finally, the examiner stated that it was less likely as not that hypertension was caused by or the result of GERD or a migraine as there is no pathophysiological relationship.

The Board finds several deficiencies with respect to the January 2017 VA examiner's opinions.  First, in finding that hypertension was not related to service, the examiner appears to have relied solely on the fact that service treatment records are silent for any hypertension.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that an examination is inadequate where the examiner relied on lack of evidence in service treatment records to provide a negative opinion).  Further, the examiner did not address whether hypertension was related to presumed exposure to herbicides, as directed in the Board's remand.  Regarding secondary service connection, the examiner only indicated that hypertension was not aggravated by a service-connected disability, but did not offer an opinion as to causation outside of a relationship between hypertension and GERD or migraine headaches.  Indeed, the Board's remand required that the examiner opine as to whether hypertension was caused by several service-connected disabilities other than GERD or migraine headaches (which, at the time of the January 2016 remand were not service connected).

As regards the claim for service connection for an eye disability, the Veteran was afforded a VA examination, at which time diagnoses of pterygium of the right eye and nuclear early sclerosis were rendered.  Regarding both disabilities, the examiner stated that such disabilities were not caused by herbicide exposure or diabetes mellitus.  These opinions, however, do not reflect consideration of whether  any diagnosed eye disability was aggravated (worsened beyond its natural progression by service-connected type II diabetes mellitus.  See 38 C.F.R. § 3.310(a),(b) (2017).

Under these circumstances, the Board finds another remand is required to cure the noted defects.  As regards the claim for service connection for hypertension, an opinion addressing direct service connection that does not rely solely on a lack of hypertension in the service treatment records is necessary.  Further, to comply with the Board's remand directives, for hypertension, the physician must opine as the existence of any relationship between hypertension and service, to particular exposure to conceded herbicides exposure, therein.  And, for each hypertension and eye disability, each clinician must provide opinions addressing whether service-connected disability(ies) caused OR is or has aggravated the disability for which service connection is sought.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

The Board points out that, as any decision with respect to the claims for service connection may affect the Veteran's claim for a TDIU, this claim is inextricably intertwined with the other claims on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, this matter is being remanded, as well.

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records and/or employment records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other action deemed warranted prior to adjudicating the remaining claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the January 2017 VA examiner an addendum opinion addressing the etiology of hypertension.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate medical professional based on claims file review (to the extent possible).

Only arrange for the Veteran to undergo examination, by an appropriate physician,  if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

The physician should an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension had its onset in or is otherwise medically-related to the Veteran's active service, to particularly include the Veteran's conceded exposure to herbicide  therein.

In providing this opinion, the physician may not rely solely on the fact(s) that hypertension is not shown in the service treatment records and/or within the first post-service year..

If it is determined that hypertension is not related to service, the physician should also opine, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension was caused OR is or has been aggravated (worsened beyond natural progression) by the Veteran's service-connected diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, residuals of a bullet wound to the left leg, left leg scar and/or erectile dysfunction.  Both causation and aggravation must be addressed.

If aggravation is found, the physician should attempt quantify the degree of additional disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to the aggravation.

In addressing all the above, the physician must consider and discuss all in and post-service medical and other objective evidence, as well as all lay assertions, to include the Veteran's competent assertions as to the nature, onset, and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the March 2017 VA examiner an addendum opinion addressing the etiology of current eye disability.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate clinician based on claims file review (to the extent possible).

Only arrange for the Veteran to undergo examination, by an appropriate clinician, if one is deemed necessary in the judgment of the clinician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report), and clinical findings should be reported in detail. 

For each diagnosed eye disability, the clinician  should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused OR is or has been aggravated (worsened beyond natural progression) by the Veteran's service-connected type II diabetes mellitus.  Both causation and aggravation must be addressed.

If aggravation is found, the clinician should attempt quantify the degree of additional disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to the aggravation.

In rendering the requested opinion, the examiner must consider and discuss all in and post-service medical and other objective evidence, as well as all lay assertions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

